DETAILED ACTION
This Office action is in response to the Application filed on January 22, 2020, which is Continuation (CON) of Application No. 15/656397, filed on July 21, 2017. An action on the merits follows. Claims 1-19 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Scheppmann et al. (US PG Pub. No. 2005/0027435 A1), hereafter referred to as Scheppmann, Applicant cited prior art via IDS.

Regarding claim 1, Scheppmann Scheppmann discloses a method at a server for container location within a container yard (Par. [0016-20]: systems and methods for tracking and locating shipping objects, such as containers, chassis and vehicles at transit terminals using an automated vision-based tracking system. The transit terminal may be an automotive terminal, a marine vessel terminal, a rail terminal an intermodal terminal or any other transit terminal… The vision-based system incorporates the use of multiple imaging devices and a hand-off method for tracking the location of the containers over extended distances… system will incorporate an array of imaging devices disposed at various predetermined locations within the terminal yard and corresponding to a position on an overall imaging device grid array. The vision-based system is capable of handing-off the tracking task from one computer to another as the vehicle or container moves from one imaging device's field of view to another imaging device's field of view… the system may further include a central tracking server that is in communication with all of the hosts. The server will include a processor that executes a correlation routine to track objects as they move from the field of view of the imaging devices controlled by a first host to the field of view of the imaging devices controlled by a second host), the method comprising:
requesting image data from a plurality of image sensor apparatuses;

searching for an image of a desired container within the image data (Par. [0016-23]: tracking and locating shipping objects, such as containers, chassis and vehicles at transit terminals using an automated vision-based tracking system. The transit terminal may be an automotive terminal, a marine vessel terminal, a rail terminal an intermodal terminal or any other transit terminal… The vision-based system incorporates the use of multiple imaging devices and a hand-off method for tracking the location of the containers over extended distances… system will incorporate an array of imaging devices disposed at various predetermined locations within the terminal yard and corresponding to a position on an overall imaging device grid array. The vision-based system is capable of handing-off the tracking task from one computer to another as the vehicle or container moves from one imaging device's field of view to another imaging device's field of view. The vision/tracking system "watches" or detects the container as the container moves thru the entry OCR gate and obtains the OCR identification information from the OCR system. This identifying information is then used by the vision-based tracking system to identify the container as it is moved about the terminal yard. Additional OCR input points can include stations associated with container handling equipment, such as top picks, side picks, transfer crane, quay cranes and the like… The system includes multiple imaging devices, such as video cameras, positioned about the transit terminal such that a positioning of the imaging devices provides for a continuous field of view for an object that moves throughout any area of the transit terminal. Additionally the system provides for one or more object monitoring and tracking hosts in communication with one or more of the plurality of imaging devices, the hosts having a processor that executes a vision-based scene analysis routine to monitor, in real-time, the movement of objects in the transit terminal… identifying and monitoring the movement of objects, such as containers, vehicles and/or chassis, at a transit terminal is defined. The system includes an Optical Character Recognition (OCR) identifying system that identifies objects and a vision-based tracking system in communication with the OCR system that tracks, in real-time, the location of the objects that have been identified by the OCR identifying system… The vision based tracking system will typically include an array of imaging devices positioned about the transit terminal that are in communication with the vision-based tracking system and provide the vision-based tracking system with real-time images of the tracked objects. The vision-based tracking system will typically include one or more scene analysis routines implemented by multiple object monitoring and tracking hosts; Par. [0053-70]: system for vision-based, location-tracking of movable objects, such as vehicles, containers and/or chassis in a transit terminal environment, in accordance with an embodiment of the present invention. The transit terminal may be an automotive terminal, a marine vessel terminal, a rail terminal, an intermodal terminal or any other transit terminal. The vision-based, location-tracking system 100 includes one or more, imaging devices 110 typically positioned at predetermined locations throughout a transit terminal to provide for a continuous field of view of the area of the terminal. Typically a plurality of imaging devices will be implemented such that a grid-like, array formation of imaging devices provide for fields of view to the entire area of the transit terminal. The imaging devices 110 are in data communication with a vision-based tracking host 120 that implements a vision-based scene analysis routine 130… vision-based, location-tracking of containers implemented in conjunction with a container identification system and a terminal operating system… location-tracking system will be implemented in conjunction with a container identification system, such as Optical Character Recognition (OCR) system 150. The OCR system is in communication with the vision-based tracking host 120 and provides vehicle and container identification information to the vision-based scene analysis routine 130. Additionally, the OCR system may be in communication with the central tracking server 140 for the purpose of providing identifying information to the correlation process that occurs at the server… vision-based, location-tracking system detects and identifies the vehicle, the chassis and/or the container at the OCR station and provides the capability to identify the vehicle as a vehicle, the container as a container and the chassis as a chassis. The OCR system provides the capability to optically read the vehicle number, the container number and/or the chassis number. The number(s) are communicated to the vision-based tracking system which links the vehicle number, container number and/or chassis number with the image of the vehicle, the container and/or the chassis… Once the identification information is linked with the vision-based, location-tracking system, the images of the truck, chassis and container have an identity… The vision-based, tracking routine provides numerous capabilities in tracking and monitoring object movement and location. These capabilities include, but are not limited to… Analyzing the image in which the vehicle/container appears… Recognizing vehicles, chassis and containers within images… Correlating object movement with system time… Knowing the location, (relative and absolute), of the system imaging device that is within the field of view of the object… Storing and maintaining a map of the surface area of each imaging device's field of view… The vision-based, tracking routine system 100 is implemented on a vision-based tracking host 120 via processor 122 that runs vision-based scene analysis routine 130. The vision based tracking routine is in communication with imaging devices 110 that input images to the routine; Par. [0081-87]: container tracking system would anticipate the location of the container… Similar to the location-identification of containers on a vessel, this system can also be employed for containers that are stacked within the confines of the shipping terminal… The based trigger system employs scene analysis in conjunction with the trigger imaging devices to provide, at a minimum the following data; location of the container; direction of travel of the container; size of the container and style of the container… Multiple imaging devices provide simultaneous multiple views of the same container as it moves within the crane. Using triangulation and image analysis on multiple images it is possible to compute both horizontal and vertical position as well as size, style and direction of travel of the container; the method comprising: requesting image data from a plurality of image sensor apparatuses; receiving the image data from each of the plurality of image sensor apparatuses; searching for an image of a desired container within the image data (e.g. vision-based tracking routine system 100 is implemented on 

Regarding claim 3, claim 1 is incorporated and Scheppmann discloses the method, further comprising:
when the image is not found, requesting second image data from a second plurality of image sensor apparatuses;
receiving the second image data from each of the second plurality of image sensor apparatuses;
searching for the image of the desired container within the second image data (Par. [0016-30]: location-tracking of containers without the need to retrofit containers with a tagging or marker device. The vision-based system incorporates the use of multiple imaging devices and a hand-off method for tracking the location of the containers over extended distances… the vision-based tracking system is implemented in conjunction with a container identification system, such as an OCR system. The OCR system provides the means to identify the container and the vision based tracking system provides the means to track the container as it is moved and parked within the terminal or on the vessel… system will incorporate an array of imaging devices disposed at various predetermined locations within the terminal yard and corresponding to a position on an overall imaging device grid array. The vision-based system is capable of handing-off the tracking task from one computer to another as the vehicle or container moves from one imaging device's field of view to another imaging device's field of view. The vision/tracking system "watches" or detects the container as the container moves thru the entry OCR gate and obtains the OCR identification information from the OCR system. This identifying information is then used by the vision-based tracking system to identify the container as it is moved about the terminal yard… monitoring the movement of objects, such as shipping containers, vehicles and/or vehicle chassis, in a transit terminal is defined. The system includes multiple imaging devices, such as video cameras, positioned about the transit terminal such that a positioning of the imaging devices provides for a continuous field of view for an object that moves throughout any area of the transit terminal… imaging devices will typically be positioned in a two or three-dimensional array to provide the requisite continuous field of view to the entire area of the transit terminal. In one embodiment the array is formed of multiple imaging devices positioned about numerous poles so as to provide 360 degree field of view to a specific area of the transit terminal. Each imaging device or, more typically, each imaging device at a pole station is in communication with an individual object monitoring and tracking host. In one embodiment the system may further include a central tracking server that is in communication with all of the hosts. The server will include a processor that executes a correlation routine to track objects as they move from the field of view of the imaging devices controlled by a first host to the field of view of the imaging devices controlled by a second host. In other words, the central host provides for the correlation routine to "hand-off" the tracking of an object from host to host… system additionally includes one or more object monitoring and tracking hosts in communication with multiple imaging devices. The hosts include a processor that executes a vision-based scene analysis routine to monitor, in real-time, objects in the staging area. The transit terminal may consist of an automotive terminal, a rail terminal, a marine terminal, an intermodal terminal or the like. The system may further include a central tracking server in communication with the one or more object monitoring and tracking hosts. The server will include a processor that executes a correlation routine to track objects as they move from the field of view of one or more of the imaging devices controlled by a first host to the field of view of one or more of the imaging devices controlled by a second host… The system includes multiple imaging devices positioned proximate a container storage area such that the imaging devices provide for a continuous field of view for all of the containers stored in the storage area and one or more object monitoring and tracking hosts in communication with the one or more imaging devices. The hosts include a processor that executes a vision-based scene analysis routine to monitor, in real-time, containers in the storage area… The system may additionally include a central tracking server in communication with the multiple object monitoring and tracking hosts. The server includes a processor that executes a correlation routine to track objects as they move from the field of view of imaging devices controlled by a first host to the field of view of imaging devices controlled by a second host; Par. [0053-70]: vision-based, location-tracking system 100 includes one or more, imaging devices 110 typically positioned at predetermined locations throughout a transit terminal to provide for a continuous field of view of the area of the terminal. Typically a plurality of imaging devices will be implemented such that a grid-like, array formation of imaging devices provide for fields of view to the entire area of the transit terminal. The imaging devices 110 are in data communication with a vision-based tracking host 120 that implements a vision-based scene analysis routine 130. Typically, each imaging device or each series of pole station imaging devices will be associated with an individual vision-based tracking host. In the embodiment depicted in FIG. 1, the vision-based tracking host is in communication with the central tacking server 140 which correlates information from multiple hosts… the vision-based, tracking system implements multiple imaging devices positioned on support structures (i.e., poles) throughout the confines of the terminal yard. The imaging devices are typically positioned in a grid-like fashion to allow for field-of-view coverage for the entire surface area of the terminal. The multiple imaging device system allows for tracked objects to be passed off from one imaging device to another imaging device when the object moves into and out of the imaging device's field of view…  composite system for vision-based, location-tracking of containers implemented in conjunction with a container identification system and a terminal operating system, in accordance with an embodiment of the present invention. The vision-based, tracking routine system 100 is implemented on a vision-based tracking host 120 via processor 122 that runs vision-based scene analysis routine 130. The vision based tracking routine is in communication with imaging devices 110 that input images to the routine. As depicted the imaging devices are shown in a four unit array configuration, which provides for an approximately 360-degree field of view within the context of a 3-dimensional grid-array; further comprising: when the image is not found, requesting second image data from a second plurality of image sensor apparatuses; receiving the second image data from each of the second plurality of image sensor apparatuses; searching for the image of the desired container within the second image data (e.g. system includes multiple imaging device system which allows for tracked objects to be passed off from one imaging device to another imaging device when the object moves into and out of the imaging device’s field of view (i.e. when the image is not found, requesting second image data from a second plurality of image sensor apparatuses), including a central tracking server in communication with the one or more (i.e. first, second, third… Nth) object monitoring and tracking hosts (i.e. a second, third… Nth plurality of image sensor apparatuses), in which the server includes a processor that executes a correlation routine to track objects as they move from the field of view of one or more of the imaging devices controlled by a first host to the field of view of one or th imaging devices to provide the location of the container (i.e. the desired container) by analyzing the image data in which the vehicle/container appears and recognizing containers within images (i.e. searching for an image of the desired container within the second, third… Nth image data), as indicated above), for example).

Regarding claim 4, claim 3 is incorporated and Scheppmann discloses the method, wherein the second plurality of image sensor apparatuses are selected based on a threshold distance from an anticipated location of the desired container (Par. [0102-119]: an inventory tracking and management system with camera-based error detection for detecting inventory errors, particularly errors in locations of containers in a container shipping yard. In addition to the components shown in FIG. 3, this system further includes cameras 1402 and an Image Processing Module 1404. The cameras 1402 can be single-lens cameras, stereo cameras with two or more lenses, or sets of single-lens cameras with each set configured to serve as a stereo camera. The cameras 1402 can be installed at fixed locations (e.g., selected light poles) in the container shipping yard. Each camera (or each set of cameras) can be positioned toward a designated area of the yard, and it can also rotate within a pre-set range in order to cover a larger area than it would with a fixed angle. When distributed over the container shipping yard properly, these cameras 1402 can scan the whole yard and provide images to the Application/Database Interface 110 through the Communication Network 108. The Application/Database Interface 110 outputs the images to the Image Processing Module 1404, which processes the images to determine whether a cell location is occupied and generates inventory-validation data accordingly… Once containers are recognized together with their (relative) positions in the image, the Image Processing Module 1404 further determines the locations of the containers in the container shipping yard at step 1504. In one embodiment, the Image Processing Module 1404 determines the location of a container based on the location of the camera that provides the image, the camera's scanning angle at the time the image was taken, and the relative position of the container in the image. More specifically, since each camera is at a fixed location, its field of view (i.e., the area captured in the image) can be determined based on the camera location and scanning angle. As a result, a location profile that associates a field of view with the container shipping yard can be pre-determined for each camera at any specific scanning angle… the Image Processing Module 1404 identifies landmarks in the image to determine the corresponding location in the container shipping yard for each recognized container… the Image Processing Module has recognized containers in each image and determined their locations in the shipping yard. The Image Processing Module 1404 can further compare and correlate the container recognition results from multiple images taken by one camera, as well as the recognition results from images taken by multiple cameras, to further evaluate the consistency of the recognition result so as to achieve higher accuracy in the container recognition… the Image Processing Module 1404 generates inventory-validation data based on the container recognition and the locations of the recognized containers. For example, since each camera scans or covers a pre-determined designated area; Par. [0086]: system employs scene analysis in conjunction with the trigger imaging devices to provide, at a minimum the following data; location of the container; direction of travel of the container; size of the container and style of the container… In order to trigger the OCR system the data that is required by the OCR system includes… the distance of the container relative to the OCR imaging device(s) (D1 and D2); Par. [0081-87]: container tracking system would anticipate the location of the container… Similar to the location-identification of containers on a vessel, this system can also be employed for containers that are stacked within the confines of the shipping terminal… The based trigger system employs scene analysis in conjunction with the trigger imaging devices to provide, at a minimum the following data; location of the container; direction of travel of the container; size of the container and style of the container… Multiple imaging devices provide simultaneous multiple views of the same container as it moves within the crane. Using triangulation and image analysis on multiple images it is possible to compute both horizontal and vertical position as well as size, style and direction of travel of the container; wherein the second plurality of image sensor apparatuses 

Regarding claim 9, claim 1 is incorporated and Scheppmann discloses the method, further comprising dynamically updating a map of the container yard based on information within the image data (Par. [0055-56]: OCR system provides the capability to optically read the vehicle number, the container number and/or the chassis number. The number(s) are communicated to the vision-based tracking system which links the vehicle number, container number and/or chassis number with the image of the vehicle, the container and/or the chassis…Once the identification information is linked with the vision-based, location-tracking system, the images of the truck, chassis and container have an identity. As the truck, chassis and/or container moves through the terminal confines, the vision-based, location-tracking system "watches" the movement of the identified truck, chassis and/or container. The movement of the object becomes a series of co-ordinates in the yard map maintained in the vision-based tracking host; Par. vision-based, tracking routine also provides the capability to recognize and record specific object actions, such as (a) vehicle unhooking from a chassis; (b) vehicle hooking up to a chassis; (c) container handling equipment removing a container from a chassis (d) container handling equipment moving a container, or the like… the vision-based tracking system provides the ability to monitor, quantify and characterize vehicles within a queue or staging area. As shown in FIGS. 4A and 4B, in the typical marine, automotive or rail shipping terminal, vehicles 160 with containers 180… vision-based tracking system is able to provide real-time monitoring of the queuing area and redirect vehicles based on the character of the vehicle, the time-in-lane assessments or other relevant queuing area data; Par. [0074-88]: imaging devices at pole station are in communication with a vision-based tracking host 120. Each vision-based tracking host includes a processor 122 that executes a vision tracking scene analysis routine 130… scene analysis routine 130 will typically rely on system timing means (not shown in FIG. 5B) and system location means 136, such as a stored queuing area map 136 to provide a point of reference for the objects in the image… The vision-based tracking hosts are in communication with the central tracking server 140. The central tracking server will include a processing device 148 that executes a correlation routine 142 that keeps track of the movement of objects from pole station to pole station (or from host to host). The correlation routine will receive tracking data from each pole station and determine when each object/vehicle crosses a boundary to another finite pole station area of observation. The central tracking server will communicate with the OCR system 150 to determine the identity of objects in the tracking information. In addition the central tracking server will typically store a master map 143 of the transit terminal that is used by the correlation routine and disseminated to the host terminals on an as-needed basis… FIGS. 13A and 13B illustrate an example of container images 650 and 660 as captured by two separate triggering imaging devices. Pixel-based image analysis is applied to container images 650 and 660 to compute an actual position. FIG. 13C illustrates an example of a horizontal view image 670 that results from the combined images of FIGS. 13A and 13B. Other views of the combined images result in a corresponding 3-dimensional map of the container. Shape analysis computations are used to derive the actual centroid 680 of the container for each view; further comprising dynamically updating a map of the container yard based on information within the image data (e.g. scene analysis routine 130 relies on system timing and system location 136, such as a stored queuing area map 136, to provide a point of reference for the objects in the image, including a central tracking server which stores a master map 143 of the transit terminal (i.e. a map of the container yard) that is used by the correlation routine and disseminated to the host terminals on an as-needed basis, and the vision-based tracking system is able to provide real-time monitoring (i.e. dynamically updating) of the queuing area, area map and master map area information, as indicated above), for example).

Regarding claim 10, Scheppmann discloses a server configured for container location within a container yard, the server comprising:
a processor; and
systems and methods for tracking and locating shipping objects, such as containers, chassis and vehicles at transit terminals using an automated vision-based tracking system. The transit terminal may be an automotive terminal, a marine vessel terminal, a rail terminal an intermodal terminal or any other transit terminal… The vision-based system incorporates the use of multiple imaging devices and a hand-off method for tracking the location of the containers over extended distances… system will incorporate an array of imaging devices disposed at various predetermined locations within the terminal yard and corresponding to a position on an overall imaging device grid array. The vision-based system is capable of handing-off the tracking task from one computer to another as the vehicle or container moves from one imaging device's field of view to another imaging device's field of view… the system may further include a central tracking server that is in communication with all of the hosts. The server will include a processor that executes a correlation routine to track objects as they move from the field of view of the imaging devices controlled by a first host to the field of view of the imaging devices controlled by a second host) The steps of the program further recited in claim 10 correspond to claim 1 when executed and are rejected as applied to method claim 1 above.

Regarding claim 12, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 3 above.

claim 13, claim 12 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 4 above.

Regarding claim 18, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scheppmann, in view of Thomas et al. (US PG Pub. No. 2011/0017693 A1), hereafter referred to as Thomas.

Regarding claim 19, Scheppmann discloses instruction code, which when executed by a processor of a server configured for container location verification within a container yard cause the server to (Par. [0016-20]: systems and methods for tracking and locating shipping objects, such as containers, chassis and vehicles at transit terminals using an automated vision-based tracking system. The transit terminal may be an automotive terminal, a marine vessel terminal, a rail terminal an intermodal terminal or any other transit terminal… The vision-based system incorporates the use of multiple imaging devices and a hand-off method for tracking the location of the containers over extended distances… system will incorporate an array of imaging devices disposed at various predetermined locations within the terminal yard and corresponding to a position on an overall imaging device grid array. The vision-based system is capable of handing-off the tracking task from one computer to another as the vehicle or container moves from one imaging device's field of view to another imaging device's field of view… the system may further include a central tracking server that is in communication with all of the hosts. The server will include a processor that executes a correlation routine to track objects as they move from the field of view of the imaging devices controlled by a first host to the field of view of the imaging devices controlled by a second host). The steps of the program further recited in claim 19 correspond to claim 1 when executed and are rejected as applied to method claim 1 above.
Although Scheppmann discloses a server which includes a processor that executes a correlation routine to track objects as they move from the field of view of the imaging devices controlled by a first host to the field of view of the imaging devices controlled by a second host, as indicated above, it does not expressly disclose the following as further recited in claim 19.
However, teaches a non-transitory computer readable medium for storing instruction code (Par. [0027]: system can be configured to process all the information provided by one or more input systems, establish the final resting place of one or more train cars and its containers, store container location information in nontransitory computer readable media; Par. [0059]: means for performing the specified functions, combinations of steps for performing the specified methods, and program instruction means for performing the specified functions. It will also be understood that one or more blocks or steps of the schematic block diagrams and flow chart, and combinations of blocks or steps in the schematic block diagrams and flow chart, can be implemented by special purpose hardware-based computer systems which perform the specified functions or steps, or combinations of special purpose hardware and computer instructions).
Scheppmann and Thomas are considered to be analogous art because they pertain to determining location of containers in a container yard by using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for tracking and locating shipping objects, such as containers, chassis and vehicles at transit terminals using an automated vision-based tracking system (as disclosed by Scheppmann) with a non-transitory computer readable medium for storing instruction code including computer-program products for tracking and locating shipping containers (as taught by Thomas, Abstract, Par. [0002, 27, 59]) to process all information provided by one or more input systems, establish the final resting place of one or more train cars and its containers, and store container location information in nontransitory computer readable media (Thomas, Abstract, Par. [0027]).

Claims 2, 5-8, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scheppmann, in view of Tan et al. (US PG Pub. No. 2011/0055172 A1), hereafter referred to as Tan, Applicant cited prior art via IDS.

Regarding claim 2, claim 1 is incorporated and Scheppmann discloses the method (Par. [0016-20]), but fails to teach the following as further recited in claim 2.
However, Tan teaches further comprising:
when the image is found, dispatching a shunt vehicle to a location of the desired container (Par. [0006-9]: transport equipment (or yard tractor) refers to any type of handling equipment (HE) that is capable of moving a container from one location to another but is not capable of lifting the container and setting it down. The lift equipment refers to any type of HE that is capable of lifting a container and setting it down on the ground, on top of another container, or onto another HE for transportation. For convenience herein, the term yard tractor and container handling equipment (CHE) will be used to refer to transport equipment and lift equipment, respectively… When a CHE operator receives a task (from the TOS through its interface with the inventory tracking system) with a pickup location (sometimes called source location), a container ID, and a drop location (i.e., target location), he drives the CHE to the pickup location to pick up the specified container and then drives to the drop location to place the container at the drop location; Par. [0047-53]: inventory tracking and management system identifies the containers being moved, tracks the movement of Handling Equipment (HE) so as to track the containers, communicates the tracking information, and stores the information of the container storage locations and the movement of the HE… Positioning Systems 104 determine and/or track the locations of inventories, typically by determining the locations of HE that pick up, move, or place inventory items in an inventory storage location… sensors and systems known in the art that can be used to determine the location of inventory items or HE. Other Sensors 106 include miscellaneous sensors that support the position tracking or management of inventory operations. The Other Sensors 106 can include one or more of the following… OCR (Optical Character Recognition) sensor… The CPU 226 collects the data from all these sensors and uses it to calculate the location of the CHE 218 as the CHE moves about the shipping container storage facility and picks up or sets down a shipping container 232. The CPU 226 also receives information (e.g., engaged or disengaged) from twistlock sensors (a type of switch included in twistlocks that are installed on the spreader bar of the CHE), which indicates the pickup or the drop-off of a shipping container 232. Therefore, the CPU can also determine the location at which the CHE 218 picks up or sets down a shipping container 232; Par. [0082]: process first determines whether there was a container available for pickup at the location specified by the new inventory data. The determination is conducted in three sub-steps: (1) the process determines a search criterion by identifying the pickup location based on the position data (including the height) or the cell location in the new inventory data (this pickup location then constitutes the search criterion); (2) the process then uses the determined search criterion to query the Inventory Tracking Database 114 for inventory data records corresponding to the determined pickup location; and (3) the process determines that no container is available if the query returns no result or results that indicate the location is unoccupied; otherwise, the process determines that the container is available; Par. [0102-107]: an inventory tracking and management system with camera-based error detection for detecting inventory errors, particularly errors in locations of containers in a container shipping yard. In addition to the components shown in FIG. 3, this system further includes cameras 1402 and an Image Processing Module 1404. The cameras 1402 can be single-lens cameras, stereo cameras with two or more lenses, or sets of single-lens cameras with each set configured to serve as a stereo camera. The cameras 1402 can be installed at fixed locations (e.g., selected light poles) in the container shipping yard. Each camera (or each set of cameras) can be positioned toward a designated area of the yard, and it can also rotate within a pre-set range in order to cover a larger area than it would with a fixed angle. When distributed over the container shipping yard properly, these cameras 1402 can scan the whole yard and provide images to the Application/Database Interface 110 through the Communication Network 108. The Application/Database Interface 110 outputs the images to the Image Processing Module 1404, which processes the images to determine whether a cell location is occupied and generates inventory-validation data accordingly… Once containers are recognized together with their (relative) positions in the image, the Image Processing Module 1404 further determines the locations of the containers in the container shipping yard at step 1504. In one embodiment, the Image Processing Module 1404 determines the location of a container based on the location of the camera that provides the image, the camera's scanning angle at the time the image was taken, and the relative position of the container in the image. More specifically, since each camera is at a fixed location, its field of view (i.e., the area captured in the image) can be determined based on the camera location and scanning angle. As a result, a location profile that associates a field of view with the container shipping yard can be pre-determined for each camera at any specific scanning angle… the Image Processing Module 1404 identifies landmarks in the image to determine the corresponding location in the container shipping yard for each recognized container… the Image Processing Module has recognized containers in each image and determined their locations in the shipping yard. The Image Processing Module 1404 can further compare and correlate the container recognition results from multiple images taken by one camera, as well as the recognition results from images taken by multiple cameras, to further evaluate the consistency of the recognition result so as to achieve higher accuracy in the container recognition… the Image Processing Module 1404 generates inventory-validation data based on the container recognition and the locations of the recognized containers. For example, since each camera scans or covers a pre-determined designated area; further comprising: when the image is found, dispatching a shunt vehicle (e.g. Image Processing Module 1404 identifies landmarks in the image to determine the corresponding location in the container shipping yard for each recognized container, and once the Image Processing Module has recognized containers in each image and determined their locations in the shipping yard (i.e. when the image is found), process 
Scheppmann and Tan are considered to be analogous art because they pertain to determining location of containers in a container yard by using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for tracking and locating shipping objects, such as containers, chassis and vehicles at transit terminals using an automated vision-based tracking system (as disclosed by Scheppmann) with when the image is found, dispatching a shunt vehicle (as taught by Tan, Abstract, Par. [0006-9, 47-53, 82, 102-107]) to improve the accuracy of the container yard inventory, and thereby reduce lost containers, and to improve the efficiency of handling equipment (HE) by performing Image Processing to generate inventory-validation data based on the container recognition and the locations of the recognized containers (Tan, Abstract, Par. [0006-7, 12, 102-107]).

claim 5, claim 3 is incorporated and Scheppmann discloses the method (Par. [0016-20]), but fails to teach the following as further recited in claim 5. However, Tan teaches wherein the second plurality of image sensor apparatuses are selected based on a selected direction from an anticipated location of the desired container (Par. [0102-107]: an inventory tracking and management system with camera-based error detection for detecting inventory errors, particularly errors in locations of containers in a container shipping yard. In addition to the components shown in FIG. 3, this system further includes cameras 1402 and an Image Processing Module 1404. The cameras 1402 can be single-lens cameras, stereo cameras with two or more lenses, or sets of single-lens cameras with each set configured to serve as a stereo camera. The cameras 1402 can be installed at fixed locations (e.g., selected light poles) in the container shipping yard. Each camera (or each set of cameras) can be positioned toward a designated area of the yard, and it can also rotate within a pre-set range in order to cover a larger area than it would with a fixed angle. When distributed over the container shipping yard properly, these cameras 1402 can scan the whole yard and provide images to the Application/Database Interface 110 through the Communication Network 108. The Application/Database Interface 110 outputs the images to the Image Processing Module 1404, which processes the images to determine whether a cell location is occupied and generates inventory-validation data accordingly… Once containers are recognized together with their (relative) positions in the image, the Image Processing Module 1404 further determines the locations of the containers in the container shipping yard at step 1504. In one embodiment, the Image Processing Module 1404 determines the location of a container based on the location of the camera that provides the image, the camera's scanning angle at the time the image was taken, and the relative position of the container in the image. More specifically, since each camera is at a fixed location, its field of view (i.e., the area captured in the image) can be determined based on the camera location and scanning angle. As a result, a location profile that associates a field of view with the container shipping yard can be pre-determined for each camera at any specific scanning angle… the Image Processing Module 1404 identifies landmarks in the image to determine the corresponding location in the container shipping yard for each recognized container… the Image Processing Module has recognized containers in each image and determined their locations in the shipping yard. The Image Processing Module 1404 can further compare and correlate the container recognition results from multiple images taken by one camera, as well as the recognition results from images taken by multiple cameras, to further evaluate the consistency of the recognition result so as to achieve higher accuracy in the container recognition… the Image Processing Module 1404 generates inventory-validation data based on the container recognition and the locations of the recognized containers. For example, since each camera scans or covers a pre-determined designated area, the Image Processing Module 1404 can have a pre-determined template for the inventory-validation data for each camera; wherein the second plurality of image sensor apparatuses are selected based on a selected direction (i.e. scanning angle) from an anticipated location of the desired container (e.g. Image Processing Module 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Regarding claim 6, claim 1 is incorporated and Scheppmann discloses the method (Par. [0016-20]), but fails to teach the following as further recited in claim 6.
However, Tan teaches, wherein the image data comprises a location of each respective image sensor apparatus of the plurality of image sensor apparatuses and a direction each respective image sensor apparatus of the plurality of image sensor apparatuses is facing (Par. [0102-107]: an inventory tracking and management system with camera-based error detection for detecting inventory errors, particularly errors in locations of containers in a container shipping yard. In addition to the components shown in FIG. 3, this system further includes cameras 1402 and an Image Processing Module 1404. The cameras 1402 can be single-lens cameras, stereo cameras with two or more lenses, or sets of single-lens cameras with each set configured to serve as a stereo camera. The cameras 1402 can be installed at fixed locations (e.g., selected light poles) in the container shipping yard. Each camera (or each set of cameras) can be positioned toward a designated area of the yard, and it can also rotate within a pre-set range in order to cover a larger area than it would with a fixed angle. When distributed over the container shipping yard properly, these cameras 1402 can scan the whole yard and provide images to the Application/Database Interface 110 through the Communication Network 108. The Application/Database Interface 110 outputs the images to the Image Processing Module 1404, which processes the images to determine whether a cell location is occupied and generates inventory-validation data accordingly… Once containers are recognized together with their (relative) positions in the image, the Image Processing Module 1404 further determines the locations of the containers in the container shipping yard at step 1504. In one embodiment, the Image Processing Module 1404 determines the location of a container based on the location of the camera that provides the image, the camera's scanning angle at the time the image was taken, and the relative position of the container in the image. More specifically, since each camera is at a fixed location, its field of view (i.e., the area captured in the image) can be determined based on the camera location and scanning angle. As a result, a location profile that associates a field of view with the container shipping yard can be pre-determined for each camera at any specific scanning angle… the Image Processing Module 1404 identifies landmarks in the image to determine the corresponding location in the container shipping yard for each recognized container… the Image Processing Module has recognized containers in each image and determined their locations in the shipping yard. The Image Processing Module 1404 can further compare and correlate the container recognition results from multiple images taken by one camera, as well as the recognition results from images taken by multiple cameras, to further evaluate the consistency of the recognition result so as to achieve higher accuracy in the container recognition… the Image Processing Module 1404 generates inventory-validation data based on the container recognition and the locations of the recognized containers. For example, since each camera scans or covers a pre-determined designated area, the Image Processing Module 1404 can have a pre-determined template for the inventory-validation data for each camera; wherein the image data comprises a location of each respective image sensor apparatus of the plurality of image sensor apparatuses and a direction each respective image sensor apparatus of the plurality of image sensor apparatuses is facing (e.g. Image Processing Module 1404 generates inventory-validation data based on the container recognition and the locations of the recognized containers, and since each camera is at a fixed location, its field of view (i.e. the area captured in the image) is determined based on the camera location (i.e. the image data comprises a location of each respective image sensor apparatus) and scanning angle (i.e. a direction each respective image sensor apparatus of the plurality of image sensor apparatuses is facing), and as a result, a location profile that associates a field of view (i.e. a direction each respective image sensor apparatus of the plurality of image sensor apparatuses is facing) with the container shipping yard can be pre-determined for each camera at any specific scanning angle (i.e. plurality of image 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Regarding claim 7, claim 1 is incorporated and Scheppmann discloses the method (Par. [0016-20]), wherein the searching uses optical recognition to identify markings (Par. [0013]: OCR computer(s) use the position data to "know" when the hoisted container is in position for good OCR images. It can then begin to capture images for OCR processing. The OCR computer(s) also use the position data to control the selection, focus, and zoom of the OCR imaging devices. In this way the correct imaging device is selected and the correct zoom and focus is applied to get a good image of the container marking; Par. [0021]: system may further include an Optical Character Recognition (OCR) identifying system that is in communication with the hosts and/or the central tracking server… system includes an Optical Character Recognition (OCR) identifying system that identifies objects and a vision-based tracking system in communication with the OCR system that tracks, in real-time, the location of the objects that have been identified by the OCR identifying system; Par. [0054-56]: the vision-based, location-tracking system will be implemented in conjunction with a container identification system, such as Optical Character Recognition (OCR) system 150. The OCR system is in communication with the vision-based tracking host 120 and provides vehicle and container identification information to the vision-based scene analysis routine 130. Additionally, the OCR system may be in communication with the central tracking server 140 for the purpose of providing identifying information to the correlation process that occurs at the server… The vision-based, location-tracking system detects and identifies the vehicle, the chassis and/or the container at the OCR station and provides the capability to identify the vehicle as a vehicle, the container as a container and the chassis as a chassis. The OCR system provides the capability to optically read the vehicle number, the container number and/or the chassis number. The number(s) are communicated to the vision-based tracking system which links the vehicle number, container number and/or chassis number with the image of the vehicle, the container and/or the chassis… Once the identification information is linked with the vision-based, location-tracking system, the images of the truck, chassis and container have an identity. As the truck, chassis and/or container moves through the terminal confines, the vision-based, location-tracking system "watches" the movement of the identified truck, chassis and/or container. The movement of the object becomes a series of co-ordinates in the yard map maintained in the vision-based tracking host; wherein the searching uses optical recognition to identify markings containers (e.g. the vision-based location-tracking system includes a container identification system, such as Optical Character Recognition (OCR) system in communication with the vision-based tracking host 120, and provides vehicle and container identification information to the vision-based scene analysis routine 130 by acquiring images of markings of containers to optically read container markings, such as each of the container numbers (i.e. searching uses optical 
However, Tan teaches identify markings on neighboring containers (Pare. [0048]: ID Readers 102 are used to detect the presence and the identification number of inventory items and HE; the ID Readers may be in the form of… an OCR (Optical Character Recognition) sensor (e.g., cameras), or any other types of devices used for this purpose; Par. [0102-107]: an inventory tracking and management system with camera-based error detection for detecting inventory errors, particularly errors in locations of containers in a container shipping yard. In addition to the components shown in FIG. 3, this system further includes cameras 1402 and an Image Processing Module 1404. The cameras 1402 can be single-lens cameras, stereo cameras with two or more lenses, or sets of single-lens cameras with each set configured to serve as a stereo camera. The cameras 1402 can be installed at fixed locations (e.g., selected light poles) in the container shipping yard. Each camera (or each set of cameras) can be positioned toward a designated area of the yard, and it can also rotate within a pre-set range in order to cover a larger area than it would with a fixed angle. When distributed over the container shipping yard properly, these cameras 1402 can scan the whole yard and provide images to the Application/Database Interface 110 through the Communication Network 108. The Application/Database Interface 110 outputs the images to the Image Processing Module 1404, which processes the images to determine whether a cell location is occupied and generates inventory-validation data accordingly… Once containers are recognized together with their (relative) positions in the image, the Image Processing Module 1404 further determines the locations of the containers in the container shipping yard at step 1504. In one embodiment, the Image Processing Module 1404 determines the location of a container based on the location of the camera that provides the image, the camera's scanning angle at the time the image was taken, and the relative position of the container in the image. More specifically, since each camera is at a fixed location, its field of view (i.e., the area captured in the image) can be determined based on the camera location and scanning angle. As a result, a location profile that associates a field of view with the container shipping yard can be pre-determined for each camera at any specific scanning angle… the Image Processing Module 1404 identifies landmarks in the image to determine the corresponding location in the container shipping yard for each recognized container… the Image Processing Module has recognized containers in each image and determined their locations in the shipping yard. The Image Processing Module 1404 can further compare and correlate the container recognition results from multiple images taken by one camera, as well as the recognition results from images taken by multiple cameras, to further evaluate the consistency of the recognition result so as to achieve higher accuracy in the container recognition… the Image Processing Module 1404 generates inventory-validation data based on the container recognition and the locations of the recognized containers. For example, since each camera scans or covers a pre-determined designated area, the Image Processing Module 1404 can have a pre-determined template for the inventory-validation data for each camera; Par. [0116]: search criteria typically involve container cell locations surrounding the container cell locations… For example, if the error detection results from the Error Detection Module 302 include a container invisible to the Inventory Tracking Database 114 at container cell location (Row 111, Bay 24, Slot B, Tier 4), the search criteria can include the directly-adjacent container cell locations; Par. [0137]: search criteria specifies at least one of the following: container cell locations… the search criteria could include the nearby container cell locations within a certain range… The nearby container cell locations could include only the directly adjacent container cell locations if the range is set to be one container size, or all container cell locations that are within a range of two cell locations in any direction if the range is set to two container size. In one embodiment, the range of the nearby container cell locations is determined based on the confidence level of the position data; identify markings on neighboring (i.e. surrounding, adjacent, nearby, etc.) containers (e.g. detect the presence and the identification (ID) number of inventory items and handling equipment (HE) by using an OCR (Optical Character Recognition) sensor (e.g., cameras) to identify markings on containers, including neighboring (i.e. surrounding, adjacent, nearby, etc.) containers, by using search criteria which includes the nearby container cell locations within a certain range, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Regarding claim 8, claim 1 is incorporated and Scheppmann discloses the method (Par. [0016-20]), but fails to teach the following as further recited in claim 8.
shipping container generally include out-gate operations, in-gate operations, and yard operations. These operations are conducted by people including a yard clerk, an operator of transport equipment, and an operator of lift equipment. The transport equipment (or yard tractor) refers to any type of handling equipment (HE) that is capable of moving a container from one location to another but is not capable of lifting the container and setting it down. The lift equipment refers to any type of HE that is capable of lifting a container and setting it down on the ground, on top of another container, or onto another HE for transportation. For convenience herein, the term yard tractor and container handling equipment (CHE) will be used to refer to transport equipment and lift equipment, respectively… systems enable active tracking of the location of the containers (typically by tracking the movement and location of the various pieces of HE that move the containers), report the tracking information to an inventory tracking database, and interface with a Terminal Operating System (TOS) to update container locations whenever an HE picks up or sets down a container. These inventory tracking systems target to improve the accuracy of the container yard inventory and thereby reduce lost containers, maximize TOS performance, and improve the efficiency of HEs… When a CHE operator receives a task (from the TOS through its interface with the inventory tracking system) with a pickup location (sometimes called source location), a container ID, and a drop location (i.e., target location), he drives the CHE to the pickup location to pick up the specified container; Par. [0055]: a particular shipping container, or other select criteria and have that segment of time "replayed" on a graphical user interface (GUI) (which is part of the User Interface 408) for the purpose of visually following the history of events, which may also facilitate manual evaluation and verification of the results… allows users to manually input variable data elements via the User Interface 408…The User Interface 408 may be a graphical user interface and one or more input/output device(s), including but not limited to keyboards, printers, mice, or other local or remote input/output device(s)).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Regarding claim 11, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 2 above.

Regarding claim 14, claim 12 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 5 above.

Regarding claim 15, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 6 above.

Regarding claim 16, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 7 above.

Regarding claim 17, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 8 above.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668